 


114 HR 2909 IH: Protecting Firefighters and Promoting Innovation Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2909 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Ms. Sinema (for herself, Mr. Hunter, Mr. Peters, Mr. Stewart, Mr. Gosar, Mr. Salmon, and Ms. McSally) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Agriculture and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish an interagency working group to study the use of unmanned aircraft systems for wildland firefighting, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Firefighters and Promoting Innovation Act.  2.Interagency working group on the use of unmanned aircraft systems for wildland firefighting (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish an interagency working group to study the use of unmanned aircraft systems for wildland firefighting. 
(b)MembersThe working group established under subsection (a) shall include— (1)the Administrator of the Federal Aviation Administration and the Secretary of the Interior, who shall serve as co-chairs of the working group; 
(2)one representative, selected by the co-chairs, with wildland firefighting experience from each of— (A)a State firefighting agency; 
(B)a local firefighting agency; and (C)a volunteer firefighting agency; and 
(3)at least one senior-level representative from each of— (A)the Department of Agriculture; 
(B)the National Aeronautics and Space Administration; (C)the National Guard Bureau;  
(D)the Federal Emergency Management Agency; and (E)the National Oceanic and Atmospheric Administration.   
(c)FunctionsThe working group established under subsection (a) shall carry out functions including the following: (1)In consultation with national fire service organizations, adjutants general from States affected by wildland fires, representatives from relevant industries, and other stakeholders developing standards and best practices for the use of unmanned aircraft systems for wildland firefighting to— 
(A)assist in fire suppression;  (B)provide real-time updates for firefighters; and 
(C)reduce the risk of firefighter fatalities due to wildland firefighting and to aircraft accidents related to wildland firefighting.  (2)Assessing existing Federal unmanned aircraft systems to identify opportunities to use such existing systems to lower the costs of the use of unmanned aircraft systems for wildland firefighting. 
(3)Assessing opportunities to improve interagency coordination with respect to the use of unmanned aircraft systems for wildland firefighting.  (4)With respect to the use of unmanned aircraft systems for wildland firefighting, assessing— 
(A)the efficacy of current technology; and (B)the potential efficacy of emerging technology. 
(5)In consultation with legal experts, assessing the implications for the Fourth Amendment of the Constitution of any standards, best practices, or recommendations under this section with respect to the use of unmanned aircraft systems.  (d)ReportNot later than 1 year after the date of the establishment of the working group under subsection (a), the co-chairs of the working group shall submit to the committees of the House of Representatives and the Senate with relevant jurisdiction and the National Wildfire Coordinating Group a report containing the results of the work of the working group. Such report shall include— 
(1)the standards and best practices developed under paragraph (1) of subsection (c); (2)a summary of the assessments under paragraphs (2), (3), (4), and (5) of such subsection; and 
(3)any recommendations with respect to the use of unmanned aircraft systems for wildland firefighting. (e)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given such term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). 
 
